Citation Nr: 1637147	
Decision Date: 09/22/16    Archive Date: 09/30/16

DOCKET NO.  11-28 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUE

Entitlement to service connection for a skin disability, including as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from June 1971 to March 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran requested a hearing before the Board at the RO.  See November 2011 Hearing Options Form.  He was scheduled for a hearing in July 2012.  A notice letter was sent to his last known address, but returned as undeliverable, and VA was unable to locate a current address for the Veteran despite its attempts.  Consequently, the Veteran did not appear for the July 2012 hearing.

In February 2015, the Veteran provided an updated address.  As the Veteran did not receive proper notice of his hearing and as he has not withdrawn his hearing request, he should be scheduled for a new hearing, and a notice letter should be mailed to the updated address of record.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing before a Veterans Law Judge of the Board at his local RO.  Provide the Veteran (and his representative) reasonable advance notice of the date, time, and location of the hearing, using his current address of record, as listed on his February 2015 VA Form 21-4138.
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




